ORDER
The Disciplinary Review Board on October 13,1998, having filed with the Court its decision concluding that DANIEL B. JACOBS of UNION CITY, who was admitted to the bar of this State in 1976, and who was suspended from practice for a period of three months effective March 9, 1998, and who remains suspended at this time, should be suspended from the practice of law for a period of six months on the basis of his plea of guilty to one count fourth-degree false public alarm, in violation of N.J.S.A 2C:33-3(a);
*550And the Disciplinary Review Board having further concluded that prior to any application for reinstatement, respondent should be required to submit proof of his compliance with all requirements of his probationary term, should submit proof of his fitness to practice law, and that he should continue to undergo psychological treatment by a therapist until and unless discharged by the therapist;
And good cause appearing;
It is ORDERED that DANIEL B. JACOBS is suspended from the practice of law for a period of six months, and until further Order of the Court, effective June 10, 1998; and it is further
ORDERED that prior to any application for reinstatement to practice, respondent shall submit proof of his compliance with all requirements of the probationary term imposed by the Superior Court; and it is further
ORDERED that prior to any application for reinstatement respondent shall submit proof of his fitness to practice; and it is further
ORDERED that no application for reinstatement shall be made until all ethics matters currently pending against respondent are resolved; and it is further
ORDERED that respondent shall continue psychological treatment with a therapist until and unless he is discharged by the therapist; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.